DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office correspondence is to change the Final Office action to non-Final office action.

Response to Appeal conference request
In view of the Appeal Brief filed on 09/17/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection to clarify the rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PARVIZ HASSANZADEH/           Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                             


Claim Interpretations
The “a premix chamber having a liquid inlet which receives a liquid to be vaporized and a gas inlet which receives a carrier gas”, the premix chamber may be cylindrical or different shape, or with a tortuous path.

The “wherein the outlet channel is sized to generate backpressure within the premix chamber” of claim 13,
The “wherein the backpressure is configured to reduce early vaporization within the premix chamber and to reduce residue build-up within the liquid inlet and the gas inlet” of claim 14,
The “wherein the nozzle assembly is configured to achieve a target residence time for the liquid within the premix chamber” of claim 15,
The “wherein the target residence time is configured to reduce early vaporization within the premix chamber and to reduce residue build-up within the liquid inlet and the gas inlet” of claim 16,
The “wherein the vortical flow is configured to cause a sweeping action for the carrier gas within the premix chamber” of claim 17,
The “wherein the sweeping action is configured to reduce residue build-up within the premix chamber” of claim 18,



When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).   

	The “a receptacle” of claim 9 and “a threaded receptacle” of claim 11, being independent to each other, both seem to be corresponding to the same “106” in drawing.

The “threaded receptacle welded to the metal flange” of claim 11 is considered a product by process claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 13-18, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110262650, hereafter ‘650), in view of Yun (US 20130216708, hereafter ‘708).
‘650 teaches some limitations of:
Claim 1: FIG. 1B is a schematic diagram of a conventional vaporizing system. The vaporizing system includes a liquid tank 103, LFM 102, MFC 101, a piezo-valve 104, a valve controller 105, heater controllers 106, and a vaporizer 107. A liquid fluid 
FIG. 8 is a schematic diagram illustrating an atomic layer deposition (ALD) device incorporating a vaporizing apparatus ([0022], the claimed “A vaporizer to introduce a vaporized liquid into a substrate processing system, comprising:”, see also Figs. 9 and 11A-B):
The illustration 1 below shows the mapping to the claimed “a vaporizer chamber having an inlet;
a nozzle assembly coupled to the inlet for the vaporizer chamber having an upstream side and a downstream side, comprising:
a premix chamber having a liquid inlet which receives a liquid to be vaporized and a gas inlet which receives a carrier gas; 
an outlet channel immediately downstream from the premix chamber which receives a premixed liquid from the premix chamber, and 
an expanding nozzle coupled to the outlet channel; 

the liquid inlet comprising a liquid inlet orifice upstream from the gas inlet such that the liquid is introduced into the premix chamber at a location upstream from the gas inlet,
wherein the liquid inlet orifice is arranged on the upstream side of the nozzle assembly such that the liquid inlet orifice directs liquid through inlet orifice toward the downstream side of the nozzle assembly, and
the premix chamber, the outlet channel and the expanding nozzle are aligned with respect to a direction of flow of the liquid entering the premix chamber through the liquid inlet orifice“, (note part of the premix chamber, the outlet channel and the expanding nozzle are aligned).










    PNG
    media_image1.png
    767
    1044
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    87
    117
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Vaporizer 
chamber
with an
inlet)][AltContent: textbox (Outlet 
Channel
immediately 
downstream
premix chamber)][AltContent: arrow][AltContent: textbox (Expanding 
Nozzle cone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contracting
conical )][AltContent: textbox (nozzle assembly 
with a tortuous
premix chamber)][AltContent: arrow][AltContent: textbox (Liquid 
Inlet & 
Orifice
Upstream 
of gas)][AltContent: arrow][AltContent: textbox (Carrier 
gas 
channel)][AltContent: arrow][AltContent: textbox (gas 
inlet)][AltContent: arrow][AltContent: textbox (Part of 
premix 
chamber
with 
cylindrical 
region)][AltContent: rect][AltContent: arrow][AltContent: rect]























‘650 further criticizes that FIG. 2B is a cross-sectional diagram of a conventional vaporizer 200 consisting of an atomizing stage 2000 and a vaporizing stage 2100. In order to effectuate Venturi effect, a mixture of carrier gas and liquid droplets passes through a nozzle with diameter di in the atomizing stage 2000 ([0009]), The vaporizer of FIG. 2B, however, has following disadvantages: (i) precursor with high viscosity or low vapor-pressure tend to clog the nozzle, (ii) the droplets formed in the atomizing stage are uneven in size, and hence, the vaporization stage produces some liquid droplets that are not vaporized, and (iii) the droplets may come in contact with the interior wall of the vaporizer and scorch or clog the wall ([0010]) and provide a solution of forming droplets of small size by electrically charging the droplets ([0011]). Through the nozzle 402, the liquid and the carrier gas are sprayed into the chamber 418. The sprayed liquid is atomized into a plurality of droplets due to Venturi effect caused by the pressure difference inside the nozzle 402 and outside the nozzle 402 ([0032]). In other words, the nozzle 402 maintains the neck with narrow diameter di. In short, both Fig. 2B and Figs. 4A-C read into the above limitations of claim 1. The difference between Fig. 2B and Figs. 4A-4C are the electrode 408 opposite the potential at the nozzle 402, it has nothing to do with any of the above claimed limitation.

Note atomizing is using the carrier gas to break up the liquid into fine droplets. ‘650 is silent regarding to the specific location and direction of the carrier gas inlet to the vaporizer. ‘650 does not teach the other limitations of:
vortical flow (within the premix chamber upon introduction of the carrier gas through the carrier gas channel),
wherein the carrier gas channel is positioned to introduce the carrier gas into the premix chamber in a direction tangential to an interior wall of the premix chamber.

‘708 is an analogous art in the field of PRECURSOR EVAPORATORS (title) chemical vapor deposition (CVD) process, atomic layer deposition (ALD) process, physical vapor deposition (PVD) process, etc. may be used in forming layers of semiconductor devices ([0005]). ‘708 teaches that The precursor may be provided into the first evaporation space 150a in a liquid state from the precursor supplier 30 and the precursor transport line 35 via the precursor inlet 120 (Fig. 2, [0097]), The carrier gas may be provided into the first evaporation space 150a from the first and second carrier gas suppliers 10 and 20 via the first and second carrier gas inlets 130 and 140. Due to the above-illustrated layout of the first and second carrier gas inlets 130 and 140, the carrier gas may be provided in a substantially tangential direction with respect to a sidewall of the first evaporation space 150a. Thus, the carrier gas may circulate along the inner wall of the first evaporation space 150a to form a cyclone ([0098], therefore, the liquid inlet is upstream of the gas inlet), for the purpose of the efficiency of the evaporation may be enhanced ([0072], last sentence).



	As shown in the illustration above, ‘650 also teaches the limitations of:
	Claim 2: wherein the premix chamber comprises a cylindrical region including the liquid inlet and a conical region adjacent the outlet channel.
Claim 3: wherein the conical region comprises a contracting cone configured to increase a speed for the premixed liquid leaving the premix chamber.
	Claim 4: wherein the expanding nozzle comprises an expanding cone configured to facilitate vaporization of the premixed liquid.
 	Claims 30-31: Figs. 8-9 of ‘650 show vaporizing apparatus 1010, 1100 in the vertical direction, in other words, turns Figs. 1B and 2B 90 degrees (the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber” of claim 30 and “wherein the vaporizer chamber is below the expanding nozzle” of claim 31).

.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘708, as being applied to claim 1 rejection above, further in view of Benzing et al. (US 5653813, hereafter ‘813). 
The combination of ‘650 and ‘708 further teaches the limitations of:
Claim 6: Fig. 1B of ‘650 shows the carrier gas pipe is outside of the mixing region, particularly outside of the cylindrical region as shown in Fig. 2B (the claimed “wherein the carrier gas channel is outside of the premix chamber”, also taught by ‘708, see Fig. 3)

The combination of ‘650 of ‘708 does not teach the limitations of:
Claim 6: wherein the carrier gas channel has multiple regions outside of the premix chamber with different diameters including a first region coupled to a source for the carrier gas and a second region coupled to the gas inlet for the premix chamber, the second region having a smaller diameter than the first region.

‘813 is an analogous art in the field of Cyclone evaporator (title) A liquid precursor passage and a carrier gas passage extend through the evaporator body and tangentially to sidewall 304 and parallel to a horizontal plane of cyclone evaporator 100. The tangential introduction of the carrier gas assists in minimizing perturbations of cyclonic gas flow within evaporation chamber 302 by directing the carrier gas flow to immediately conform to the contour of sidewall 304 (col. 7, lines 34-40), In areas of cyclonic flow, the flowing carrier gas and entrained liquid precursor spray droplets are continuously subjected to angular acceleration forces due to the rapidly changing direction of carrier gas flow. The inertia of the liquid precursor spray droplets opposes the angular acceleration forces … Because inertia is directly proportional to mass, and the annular acceleration forces are directly proportional to carrier gas velocity, larger entrained liquid spray droplets will generally undergo inertial separation at lower carrier gas velocities (col. 8, line 64 to col. 9, line 10), To avoid the introduction of the relatively large droplets of liquid precursor into the evaporation chamber 302, the liquid precursor tube 406 produces a fine spray of liquid precursor droplets (col. 7, lines 57-61, in short, more effective separating large droplets into smaller ones). To create the Venturi effect, the liquid precursor tube 406 is positioned directly into a path of carrier gas exiting the carrier gas channel 104. The dispensing end of atomizer nozzle 412 opens on the downstream side of the carrier gas. The beveled opening of atomizer nozzle 412 aids in preventing liquid precursor shear forces atomize the liquid precursor into liquid spray droplets having sufficiently small mass to become entrained in the carrier gas flow (col. 11, lines 37-42). Note the inner sidewall 304 has a straight cylindrical shape and “downstream side of the carrier gas”, NOT downstream side of the sidewall 304. ‘813 also shows in Fig. 4 that the gas channel 104 having three regions with reducing diameter toward evaporation chamber 302.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the carrier gas channel into several regions with reducing diameter toward the evaporation chamber 302, as taught by ‘813, for the tangential carrier gas inlet of ‘708 and then combined with Fig. 1B of ‘650, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie.
Claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘708, as being applied to claims 1 and 27 rejection above, further in view of Yoshioka et al. (US 20020043215 , hereafter ‘215). 
‘650 further teaches some limitations of:
Claim 32: Figs. 8-9 shows vaporizing apparatus 1010, 1100 in the vertical direction, in other words, turns Figs. 1B and 2B 90 degrees (the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber”).

The combination of ‘650 and ‘708 does not teach the limitations of:
	Claim 7: further comprising a metal fitting positioned above the premix chamber to introduce the liquid through the liquid orifice and into inlet for the premix chamber.
Claim 8: further comprising a metal gasket within the metal fitting, the metal gasket having an orifice configured to introduce the liquid through the liquid inlet for the premix chamber.
Claim 9: wherein the metal fitting comprises a receptacle having one or more access ports configured to allow the metal gasket to be accessed and removed.
Claim 10: wherein the nozzle assembly is formed as part of a metal flange coupled to the metal fitting.

Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.
Claim 32: wherein the nozzle member is formed as a part of a metal flange; and the vaporizer further including a receptacle positioned above the metal flange, and a metal gasket within the receptacle, wherein the liquid inlet orifice extends through the metal gasket, and wherein the receptacle includes one or more access ports extending through a side thereof and configured to allow the metal gasket to be accessed and removed through the one or more access ports.

‘215 is an analogous art in the field of Liquid Substance Supply Device For Vaporizing System, Vaporizer (title), MOCVD (Metal Organic Chemical Vapor Deposition), The liquid substances … are sprayed in from the nozzle section 20 in the form of a fine mist (Fig. 27, [0143], 2nd sentence). ‘215 teaches that the transfer line 6E is connected to the nozzle section 20 of the vaporizer 2 by a coupling 22. FIG. 28 is an enlarged view of a portion of this coupling 22. This coupling 22 comprises a pair of sleeves 220a and 220b, a nut 221, a plug 222, and a metal gasket 223 (Fig. 28, [0145]), A fixing flange 208a is formed upon the lower portion of the casing 208 ([0150], 2nd sentence), for the purpose of gasket type seal coupling ([0023], last sentence). Note the nut 221 is above the vaporization chamber 21 and it is well-known that nuts and flange 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a metal nuts 221, metal gasket 223 with an orifice, and the metal flange, as taught by ‘215, to the precursor inlet of ‘708 and then combined with ‘650, for the purpose of gasket type seal coupling, as taught by ‘215 ([0023], last sentence).

‘215 further teaches the limitations of:
Claim 11: FIG. 33 is an enlarged view showing the portion F of FIG. 27. An end portion 208b of the casing 208 is made to be thin, and is connected to the end portion of the external conduit 200b by welding or the like ([0151], the claimed “further comprising a threaded receptacle welded to the metal flange, the threaded receptacle being configured to receive a metal nut for the metal fitting, with the metal nut received on a side of the threaded receptacle opposite to a side at which the threaded receptacle is welded to the metal flange”, Note the nut 221 is at the opposite side of the welding point between end portion 208b).
Alternatively, claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘708, as being applied to claims 1 and 27 rejection above, further in view of Peck (US 20090258143, hereafter ‘143). 
‘650 further teaches some limitations of:


The combination of ‘650 and ‘708 does not teach the limitations of:
	Claim 7: further comprising a metal fitting positioned above the premix chamber to introduce the liquid through the liquid orifice and into inlet for the premix chamber.
Claim 8: further comprising a metal gasket within the metal fitting, the metal gasket having an orifice configured to introduce the liquid through the liquid inlet for the premix chamber.
Claim 9: wherein the metal fitting comprises a receptacle having one or more access ports configured to allow the metal gasket to be accessed and removed.
Claim 10: wherein the nozzle assembly is formed as part of a metal flange coupled to the metal fitting.
Claim 11: further comprising a threaded receptacle welded to the metal flange, the threaded receptacle being configured to receive a metal nut for the metal fitting, with the metal nut received on a side of the threaded receptacle opposite to a side at which the threaded receptacle is welded to the metal flange.

Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.
Claim 32: wherein the nozzle member is formed as a part of a metal flange; and the vaporizer further including a receptacle positioned above the metal flange, and a metal gasket within the receptacle, wherein the liquid inlet orifice extends through the metal gasket, and wherein the receptacle includes one or more access ports extending through a side thereof and configured to allow the metal gasket to be accessed and removed through the one or more access ports.

Note the “welded” of claim 11 is a product by process claim.

‘143 is an analogous art in the field of a vaporization apparatus ([0063]) REAGENT DISPENSING APPARATUS (title). ‘143 teaches that Metal gasket 120 is used in sealing face fittings (e.g., VCR from Swagelok). It is a disk with a hole in the center (Fig. 4, [0195], 2nd sentence), Male nut 130 is tightened against the female nut 140 to form the assembled connection 150 ([0196], last sentence), for the purpose of maintaining high purity of the precursor chemical and also increasing the usage of the precursor chemical in the apparatus, and correspondingly reducing waste thereof th sentence). Note when the nut 140 is loosen from nut 130, there is an access port for the tool to reach the gasket 120. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a gasket 120/220 tighten by nuts 130/230 and 140/240 with welded end 213 of face seal fitting of ‘143, to the precursor inlet of ‘708 and then combined with ‘650, for the purpose of maintaining high purity of the precursor chemical and also increasing the usage of the precursor chemical in the apparatus, and correspondingly reducing waste thereof ([0011]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘708, as being applied to claim 1 rejection above, further in view of Nasman (US 20150240355, hereafter ‘355).
The combination of ‘650 and ‘708 does not teach the limitations of:
	Claim 19: further comprising at least one porous foam member arranged within the vaporizer chamber between the inlet for the vaporizer chamber and an outlet for the vaporizer chamber.
	Claim 20: wherein the at least one porous foam member comprises an aluminum foam.



Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an aluminum foam between said vaporizer inlet and said vaporizer outlet, as taught by ‘355, to the vaporizer in FIG. 1B of ‘650, and then combined with ‘708, for the purpose of flash vaporizing and reducing the threat of decomposition of the liquid-phase precursor, as taught by ‘355 ([0072]).
Alternatively, claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘708, as being applied to claim 1 rejection above, further in view of Dedontney (US 20070194470, hereafter ‘470).
The combination of ‘650 and ‘708 does not teach the limitations of:

	Claim 20: wherein the at least one porous foam member comprises an aluminum foam.

‘470 is an analogous art in the field of DIRECT LIQUID INJECTOR DEVICE (title) A device for mixing, vaporizing and communicating a precursor element in a highly conductive fashion to a remote processing environment … a carrier gas supply provides a carrier gas for contemporaneous delivery into the mixing manifold (abstract), for application in atomic layer deposition (ALD) of such as silicon wafers ([0003]). ‘470 teaches that a coarse filter matrix provides surface area within the vaporizer body 40 to allow for thermal transfer between the heating element and the precursor within the vaporizer body. Filter matrix material is typically selected to be chemically inert toward the precursor under the conditions within the vaporizer body. Matrix materials illustratively include fused silica, alumina (including a commercially known product called Duocell® which is an aluminum foam type of material), graphite, and metal flake. It is appreciated that in some instances one wishes to chemically transform a precursor into an active, unstable species prior to introduction into a processing chamber and a catalyst is optionally placed within the filter matrix to induce the desired precursor chemical transformation ([0058], various figures).

.

Claims 1-4, 13-18, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20110180002, hereafter ‘002), in view of ‘708.
‘002 teaches some limitations of:
Claim 1: vaporizer 300 includes, as divided roughly, a liquid material supply 300A configured to discharge the liquid material with droplets shape (mist shape), and a raw gas generator 300B including a vaporization chamber 360 that produces the raw gas by vaporizing the discharged liquid material in droplets shape (Fig. 2, the claimed “A vaporizer to introduce a vaporized liquid into a substrate processing system, comprising: a vaporizer chamber having an inlet” note the end of the lower taper portion 356 being the vaporization chamber 360 is “an inlet”);
a mixing chamber 344 ([0050]), At mixing chamber 344 side of throttle portion 350 shown in FIG. 3, an upper taper portion 354 is provided to be projected toward discharge outlet 322 by allowing the diameter of throttle hole 352 to become gradually increased toward mixing chamber 344. At vaporization chamber 360 side of throttle portion 350, a lower taper portion 356 is provided to be projected toward vaporization chamber 360 by allowing the diameter of throttle hole 352 to become gradually increased toward vaporization chamber 360 ([0052]),

a premix chamber having a liquid inlet which receives a liquid to be vaporized and a gas inlet which receives a carrier gas; 
an outlet channel immediately downstream from the premix chamber which receives a premixed liquid from the premix chamber, and 
an expanding nozzle coupled to the outlet channel; 
a carrier gas channel coupled to the gas inlet for the premix chamber and positioned with respect to the gas inlet within the premix chamber upon introduction of the carrier gas through the carrier gas channel; and
the liquid inlet comprising a liquid inlet orifice upstream from the gas inlet such that the liquid is introduced into the premix chamber at a location upstream from the gas inlet,
wherein the liquid inlet orifice is arranged on the upstream side of the nozzle assembly such that the liquid inlet orifice directs liquid through inlet orifice toward the downstream side of the nozzle assembly, and
the premix chamber, the outlet channel and the expanding nozzle are aligned with respect to a direction of flow of the liquid entering the premix chamber through the liquid inlet orifice”.

    PNG
    media_image5.png
    412
    395
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Vaporizer 
chamber
with an
inlet)][AltContent: arrow][AltContent: textbox (Expanding 
Nozzle cone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contracting
Conical as
Part of premix chamber )][AltContent: textbox (nozzle 
assembly )][AltContent: arrow][AltContent: textbox (Liquid 
Inlet & 
Orifice
Upstream 
of gas)][AltContent: textbox (gas inlet 
& channel)][AltContent: textbox (Premix
chamber)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outlet 
channel
immediately 
downstream
premix chamber)][AltContent: arrow]

















Claim 1: (a carrier gas channel coupled to the gas inlet for the premix chamber and positioned with respect to the gas inlet) to cause a vortical flow (within the premix chamber upon introduction of the carrier gas through the carrier gas channel),
wherein the carrier gas channel is positioned to introduce the carrier gas into the premix chamber in a direction tangential to an interior wall of the premix chamber.

‘708 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the gas ejection port 326 of ‘002 with a tangential carrier gas flow, as taught by ‘708, for the purpose of the efficiency of the evaporation may be enhanced, as taught by ‘708 ([0072], last sentence).

	‘002 further teaches the limitations of:
	Claim 2: heated member 340 is formed with a substantially cylindrical metal ([0048], last sentence), Within heated member 340, a mixing chamber 344 is provided at the lower side of discharge outlet 322 ([0050], 2nd sentence, the claimed “wherein the 
	Claims 3 and 4: At mixing chamber 344 side of throttle portion 350 shown in FIG. 3, an upper taper portion 354 is provided to be projected toward discharge outlet 322 by allowing the diameter of throttle hole 352 to become gradually increased toward mixing chamber 344. At vaporization chamber 360 side of throttle portion 350, a lower taper portion 356 is provided to be projected toward vaporization chamber 360 by allowing the diameter of throttle hole 352 to become gradually increased toward vaporization chamber 360 ([0052], the claimed “wherein the conical region comprises a contracting cone configured to increase a speed for the premixed liquid leaving the premix chamber” of claim 3 and “wherein the expanding nozzle comprises an expanding cone configured to facilitate vaporization of the premixed liquid” of claim 4).
	Claims 30-31: Fig. 3 ‘002 shows the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber” of claim 30 and “wherein the vaporizer chamber is below the expanding nozzle” of claim 31.

Claims 13-18 are design criteria and/or inherent properties of the combined apparatus. ‘002, being the same shape as Applicants’ Fig. 3, inherently having these properties.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘708, as being applied to claim 1 rejection above, further in view of ‘813. 
The combination of ‘002 and ‘708 further teaches the limitations of:
Claim 6: Fig. 3 of ‘002 shows the carrier gas supply pipe 122 is outside of the mixing chamber 344 (the claimed “wherein the carrier gas channel is outside of the premix chamber”, also taught by ‘708, see Fig. 3)

The combination of ‘002 of ‘708 does not teach the limitations of:
Claim 6: wherein the carrier gas channel has multiple regions outside of the premix chamber with different diameters including a first region coupled to a source for the carrier gas and a second region coupled to the gas inlet for the premix chamber, the second region having a smaller diameter than the first region.

‘813 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the carrier gas channel into several regions with reducing diameter toward the evaporation chamber 302, as taught by ‘813, for the tangential carrier gas inlet of ‘708 and then combined with Fig. 3 of ‘002, for its suitability with predictable results. The selection of something prima facie case of obviousness. MPEP 2144.07.
Claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘708, as being applied to claims 1 and 27 rejection above, further in view of ‘215. 
‘002 further teaches some limitations of:
Claim 32: Fig. 3 shows the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber”.

The combination of ‘002 and ‘708 does not teach the limitations of:
	Claim 7: further comprising a metal fitting positioned above the premix chamber to introduce the liquid through the liquid orifice and into inlet for the premix chamber.
Claim 8: further comprising a metal gasket within the metal fitting, the metal gasket having an orifice configured to introduce the liquid through the liquid inlet for the premix chamber.
Claim 9: wherein the metal fitting comprises a receptacle having one or more access ports configured to allow the metal gasket to be accessed and removed.
Claim 10: wherein the nozzle assembly is formed as part of a metal flange coupled to the metal fitting.

Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.
Claim 32: wherein the nozzle member is formed as a part of a metal flange; and the vaporizer further including a receptacle positioned above the metal flange, and a metal gasket within the receptacle, wherein the liquid inlet orifice extends through the metal gasket, and wherein the receptacle includes one or more access ports extending through a side thereof and configured to allow the metal gasket to be accessed and removed through the one or more access ports.

‘215 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a metal nuts 221, metal gasket 223 with an orifice, and the metal flange, as taught by ‘215, to the nozzle 320 of ‘002 (or the precursor inlet of ‘708), for the purpose of gasket type seal coupling, as taught by ‘215 ([0023], last sentence).

‘215 further teaches the limitations of:
, with the metal nut received on a side of the threaded receptacle opposite to a side at which the threaded receptacle is welded to the metal flange”, Note the nut 221 is at the opposite side of the welding point between end portion 208b).
Alternatively, claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘708, as being applied to claims 1 and 27 rejection above, further in view of ‘143. 
 ‘002 further teaches some limitations of:
Claim 32: Fig. 3 shows the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber”.

The combination of ‘002 and ‘708 does not teach the limitations of:
	Claim 7: further comprising a metal fitting positioned above the premix chamber to introduce the liquid through the liquid orifice and into inlet for the premix chamber.

Claim 9: wherein the metal fitting comprises a receptacle having one or more access ports configured to allow the metal gasket to be accessed and removed.
Claim 10: wherein the nozzle assembly is formed as part of a metal flange coupled to the metal fitting.
Claim 11: further comprising a threaded receptacle welded to the metal flange, the threaded receptacle being configured to receive a metal nut for the metal fitting, with the metal nut received on a side of the threaded receptacle opposite to a side at which the threaded receptacle is welded to the metal flange.
Claim 12: wherein the metal fitting, the metal flange, and the threaded receptacle provide metal-to-metal vacuum seals.
Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.
Claim 32: wherein the nozzle member is formed as a part of a metal flange; and the vaporizer further including a receptacle positioned above the metal flange, and a metal gasket within the receptacle, wherein the liquid inlet orifice extends through the metal gasket, and wherein the receptacle includes one or more access ports extending 

Note the “welded” of claim 11 is a product by process claim.

‘143 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a gasket 120/220 tighten by nuts 130/230 and 140/240 with welded end 213 of face seal fitting of ‘143, to the nozzle 320 of ‘002 (or the precursor inlet of ‘708), for the purpose of maintaining high purity of the precursor chemical and also increasing the usage of the precursor chemical in the apparatus, and correspondingly reducing waste thereof ([0011]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘708, as being applied to claim 1 rejection above, further in view of ‘355.
The combination of ‘002 and ‘708 does not teach the limitations of:
	Claim 19: further comprising at least one porous foam member arranged within the vaporizer chamber between the inlet for the vaporizer chamber and an outlet for the vaporizer chamber.
	Claim 20: wherein the at least one porous foam member comprises an aluminum foam.

‘355 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an aluminum foam between said vaporizer inlet and said vaporizer outlet, as taught by ‘355, to the vaporizer in FIG. 3 of ‘002, and then combined with ‘708, for the purpose of flash vaporizing and reducing the threat of decomposition of the liquid-phase precursor, as taught by ‘355 ([0072]).
Alternatively, claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘708, as being applied to claim 1 rejection above, further in view of ‘470.
The combination of ‘002 and ‘708 does not teach the limitations of:
	Claim 19: further comprising at least one porous foam member arranged within the vaporizer chamber between the inlet for the vaporizer chamber and an outlet for the vaporizer chamber.
	Claim 20: wherein the at least one porous foam member comprises an aluminum foam.

‘470 is an analogous art as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/KEATH T CHEN/Primary Examiner, Art Unit 1716